Case 19-40883        Doc 1346         Filed 07/17/19 Entered 07/17/19 15:00:13                  Main Document
                                                 Pg 1 of 40


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re:                                                 )    Case No. 19-40883-659
                                                        )    Chapter 11
 Payless Holdings LLC, et al.,                          )
                                                        )    Jointly Administered
                           Debtors.                     )
                                                        )     Objection Deadline: July 31, 2019,
                                                        )     4:00 P.M. (prevailing Central Time)
                                                        )     Hearing Date: August 7, 2019
                                                        )     Hearing Time: 10:00 a.m. (Central Time)
                                                        )     Hearing Location: Courtroom 7 North

               DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING
                 THE SALE OF CERTAIN ASSETS FREE AND CLEAR OF
                ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS

          The above-captioned debtors and debtors in possession file this motion (the “Motion”)

 for entry of an order (the “Proposed Order”)1 pursuant to sections 105(a) and 363 of title 11 of

 the United States Code, §§ 101-1532 (the “Bankruptcy Code”) and Rules 2002 and 6004 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (i) authorizing entry into and

 performance under the Real Estate Contract between Debtor Payless Shoesource, Inc. (“Selling

 Debtor”) and Jennifer Duong (“Purchaser”), attached hereto as Exhibit A (the “Purchase

 Agreement”); (ii) approving the sale and transfer of Selling Debtor’s interest in the real property

 commonly known as 5095 Stockton Boulevard in Sacramento, California (the “Property”) in

 accordance with the Purchase Agreement (the “Sale”); and (iii) and granting such other relief as

 is just and proper. In support of this Motion, the Debtors respectfully state as follows:




 1
  A copy of the Proposed Order will be provided to the Notice Parties (as defined below) and made available on the
 Debtors’ case information website at https://cases.primeclerk.com/pss.
Case 19-40883     Doc 1346     Filed 07/17/19 Entered 07/17/19 15:00:13          Main Document
                                          Pg 2 of 40


                                   JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Eastern District of Missouri (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-

 9.01(B)(1) of the Local Rules of the United States Court for the Eastern District of Missouri.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory bases for the relief requested herein are Bankruptcy Code sections

 105(a) and 363 and Bankruptcy Rules 2002 and 6004.

                                         BACKGROUND

        4.      On February 18, 2019 (the “Petition Date”), twenty-seven (27) of the Debtors

 filed a voluntary petition under chapter 11 of the Bankruptcy Code (the “Original Debtors”). On

 July 7, 2019, two (2) additional Debtors filed a voluntary petition under chapter 11 of the

 Bankruptcy Code (the “July Debtors” and, together with the Original Debtors, the “Debtors”). A

 comprehensive description of the Debtors’ businesses and operations, capital structure and

 events leading to the commencement of these chapter 11 cases is set forth in the Declaration of

 Stephen Marotta, Chief Restructuring Officer of Payless Holdings LLC, in Support of Debtors’

 Chapter 11 Proceedings and First Day Pleadings [Docket No. 22] (the “First Day Declaration”)

 and the Supplemental Declaration of Stephen Marotta in Support of Chapter 11 Petitions of the

 July Debtors [Docket No. 1305] (the “Supplemental First Day Declaration”) and incorporated

 herein by reference.

        5.      The Debtors’ cases are being jointly administered for procedural purposes only

 and the Debtors continue to manage and operate their businesses as debtors in possession under

 Bankruptcy Code sections 1107 and 1108. On March 1, 2019, the Office of the United States



                                                2
Case 19-40883        Doc 1346   Filed 07/17/19 Entered 07/17/19 15:00:13           Main Document
                                           Pg 3 of 40


 Trustee for the Eastern District of Missouri (the “U.S. Trustee”) appointed the official committee

 of unsecured creditors (the “Committee”) pursuant to Bankruptcy Code section 1102 [Docket

 No. 359]. No request for the appointment of a trustee or examiner has been made in these

 chapter 11 cases.

        6.      On the Petition Date, the Debtors filed the Application of Debtors for Entry of an

 Order, Pursuant to 11 U.S.C. §327(a) and 328(a), Bankruptcy Rules 2014 and 2016, and Local

 Rules 2014A and 2016-2, Authorizing the Retention and Employment of A&G Realty Partners,

 LLC (“A&G”) as the Debtors’ Real Estate Advisor Nunc Pro Tunc to the Petition Date [Docket

 No. 26] (the “A&G Retention Application”).           The Court approved the A&G Retention

 Application on a final basis on March 21, 2019 [Docket No. 628]. As more fully described

 below, A&G has worked on the Debtors’ behalf to market the Debtors’ interests in real property,

 including soliciting interested purchasers with respect to the Property, and maximize the value

 recovered from any sales of said interests.

        7.      Selling Debtor is the owner of the Property, a parcel of land located at 5095

 Stockton Boulevard in Sacramento, California. The Property is undeveloped and currently being

 used as a parking lot. Selling Debtor originally owned the Property and the adjoining lot to the

 north as one parcel. In late 1970, this single parcel was divided into two lots. The Selling

 Debtor sold the northern lot, but leased back the store building located thereon and operated it

 for the next 47 years. Selling Debtor retained ownership of the southern lot (the Property),

 which shared a common driveway with the northern lot and served to provide overflow parking

 for the store. As more fully described below, Purchaser is also the owner of the adjoining

 northern lot containing the store building and, following a comprehensive marketing process, is

 the only party who has expressed interest in the property.



                                                 3
Case 19-40883        Doc 1346        Filed 07/17/19 Entered 07/17/19 15:00:13                    Main Document
                                                Pg 4 of 40


                                             RELIEF REQUESTED

         8.       By this Motion, the Debtors request that the Court enter an order, substantially in

 the form of the Proposed Order, approving the Purchase Agreement and approving the Sale and

 transfer of Selling Debtor’s interest in the Property.

                                  THE PURCHASE AGREEMENT AND SALE

         9.       As referenced above, the Debtors, with the assistance of A&G engaged in an

 extensive marketing campaign with respect to the Debtors’ unexpired leases and owned real

 property, including the Property. In connection with the Debtors’ Store Closing Sale2, A&G

 disseminated a press release (the “Press Release”) informing potentially interested purchasers

 that the Debtors had bestowed upon A&G the authority to market and sell the Debtors’ vast

 interests in real property. The Press Release contained a full list of information with respect to

 the marketed properties and contact information for interested parties to seek further information.

 In addition, A&G distributed marketing materials via Propertysend.com, a commercial real estate

 marketing solution that reaches over 120,000 commercial real estate buyers, brokers, agents,

 owners and developers nationwide. According to A&G’s records, these electronic solicitation

 materials were opened over 6,800 times. The vast majority of interested persons contacted the

 Debtors within the first few weeks of these cases.

         10.      Despite the comprehensive and extensive marketing process, A&G received only

 one offer with respect to the Property. Notwithstanding the lack of interest, the Debtors and

 A&G engaged in arms-length negotiations with the Purchaser and, ultimately, the purchase price

 was increased by $5,000. Further, as the lot is undeveloped and currently being used as a

 parking lot for the adjoined lot on which a Payless store was operated until July 29, 2017, the
 2
  As defined in the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Assume the
 Consulting Agreement, (II) Approving Procedures for Store Closing Sales and (III) Granting Related Relief [Docket
 No. 24].

                                                         4
Case 19-40883        Doc 1346        Filed 07/17/19 Entered 07/17/19 15:00:13                    Main Document
                                                Pg 5 of 40


 Debtors have no use for the Property under their current reorganization strategy. It is unlikely

 that other purchasers for the Property could be found in the near term on similarly favorable

 terms, given the extensive marketing process already undertaken and the location and condition

 of the Property. Accordingly, the Selling Debtor has concluded, in the exercise of its sound

 business judgment, that the Sale (i) represents the highest and best value for the Property, (ii) is

 fair and reasonable, and (iii) is in the best interests of the Selling Debtor’s estate and creditors.

           11.    The principal terms of the Purchase Agreement are summarized in the following

 chart:3




                                          SUMMARY DESCRIPTION

 Seller                         Payless Shoesource, Inc.

 Purchaser                      Jennifer Duong

 Sale/Purchase Price            $35,000

 Earnest Money Deposit          $5,000

 Real Estate Commission         Seller will pay a real estate commission of 4% of the contract price to A&G
                                Realty Partners LLC.

 Closing and Possession         Closing shall be completed on or before the date that is ten (10) days after
                                entry of the Proposed Order and Seller shall deliver possession of the
                                Property to Purchaser upon closing.

 Conditions to Closing          Entry by this Court of the Proposed Order, in form and substance acceptable
                                to the Seller, in its sole discretion, that authorizes the Seller to sell the
                                Property in accordance with Section 363 of the Bankruptcy Code.



                                               BASIS FOR RELIEF



 3
   Capitalized terms used but not otherwise defined in the summary chart shall have the meaning ascribed to such
 terms in the Purchase Agreement. This summary is provided for the convenience of the Court and parties in interest.
 To the extent there is any conflict between this summary and the Purchase Agreement, the latter governs in all
 respects.

                                                         5
Case 19-40883       Doc 1346     Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                            Pg 6 of 40


    I.         The Sale of the Property Is an Appropriate Exercise of the Debtors’ Sound
               Business Judgment and Should Be Approved.

         12.      Pursuant to section 363(b)(1) of the Bankruptcy Code “[t]he trustee, after notice

 and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

 the estate.” 11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy Code provides

 that “[t]he Court may issue any order, process, or judgment that is necessary or appropriate to

 carry out the provisions of this title.” 11 U.S.C. § 105(a).

         13.      Section 363(b)(1) of the Bankruptcy Code empowers the Court to allow the

 debtor to “use, sell, or lease, other than in the ordinary course of business, property of the estate.”

 11 U.S.C. § 363(b)(1). Although section 363 does not provide explicit guidance as to when a

 sale or disposition of property of the estate should be authorized, courts generally authorize

 debtors’ decisions to use, sell or lease assets outside the ordinary course of business if such use,

 sale or lease is based upon a sound business purpose. In re Equity Management Systems, 149

 B.R. 120, 124 (Bankr. S.D. Iowa 1993); see In re Trilogy Dev. Co., LLC, 2010 Bankr. LEXIS

 5636, at *3-4 (Bankr. W.D. Mo. 2010); see also In re Channel One Comm., Inc., 117 B.R. 493,

 496 (Bankr. E.D. Mo. 1990); Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996);

 Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070-71 (2d

 Cir. 1983) (requiring a “good business reason” to approve a sale pursuant to section 363(b));

 Mich. Bureau of Workers’ Disability Comp. v. Chateaugay Corp. (In re Chateaugay Corp.), 80

 B.R. 279, 285-86 (S.D.N.Y. 1987), appeal dismissed 838 F.2d 59 (2d Cir. 1988) (holding that a

 judge determining a section 363(b) application must find from the evidence presented before him

 or her a good business reason to grant such application); and In re Ionosphere Clubs, Inc., 100

 B.R. 670, 675 (Bankr. S.D.N.Y. 1989) (noting that the standard for determining a section 363(b)

 motion is “a good business reason”).


                                                   6
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13           Main Document
                                           Pg 7 of 40


        14.     Courts emphasize that the business judgment rule is not an onerous standard and

 may be satisfied “‘as long as the proposed action appears to enhance the debtor’s estate.’”

 Crystalin, LLC v. Selma Props. Inc. (In re Crystalin, LLC), 293 B.R. 455, 463-64 (B.A.P. 8th

 Cir. 2003) (quoting Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107

 F.3d 558, 566 n.16 (8th Cir. 1997) (emphasis in original, internal alterations and quotations

 omitted)); see also In re AbitibiBowater, Inc., 418 B.R. 815, 831 (Bankr. D. Del. 2009) (the

 business judgment standard is “not a difficult standard to satisfy”). Under the business judgment

 rule, “management of a corporation’s affairs is placed in the hands of its board of directors and

 officers, and the Court should interfere with their decisions only if it is made clear that those

 decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the officers’ and

 directors’ fiduciary duty to the corporation, are made on the basis of inadequate information or

 study, are made in bad faith, or are in violation of the Bankruptcy Code.” In re Farmland Indus.,

 Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (citing In re United Artists Theatre Co., 315

 F.3d 217, 233 (3d Cir. 2003), Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303 (5th

 Cir. 1985) and In re Defender Drug Stores, Inc., 145 B.R. 312, 317 (B.A.P. 9th Cir. 1992)); see

 also In re Food Barn Stores, Inc., 107 F.3d 558, 567 n.16 (8th Cir. 1997) (“[w]here the

 [debtor’s] request is not manifestly unreasonable or made in bad faith, the court should normally

 grant approval as long as the proposed action appears to enhance the debtor’s estate” (citing

 Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985))); In re

 Farmland Indus. Inc., 294 B.R. 903, 913 (Bankr. W.D. Mo. 2003) (approving the rejection of

 employment agreements and noting that “[u]nder the business judgment standard, the question is

 whether the [proposed action] is in the Debtors’ best economic interests, based on the Debtors’

 best business judgment in those circumstances” (citations omitted)).



                                                 7
Case 19-40883      Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                             Pg 8 of 40


        15.     Here, the Selling Debtor’s decision to proceed with the Sale in accordance with

 the terms set out in the Purchase Agreement is based upon its sound business judgment. The

 Selling Debtor believes that the Sale would generate value for its estate by relieving the Selling

 Debtor of an asset that neither it nor its affiliates plan to use in the future, and that it is unlikely

 that other purchasers for the Property could be found in the near term on similarly favorable

 terms, given the current market environment.           After engaging in good-faith, arms’-length

 negotiations with the Purchaser, the Selling Debtor submits that the Purchase Agreement

 represents the highest or otherwise best offer for the Property and that the Sale will result in the

 maximum benefit to the Debtors’ estates and creditors. Accordingly, the Selling Debtor has

 concluded, in the exercise of its sound business judgment, that the Sale is fair and reasonable,

 and that the Sale is in the best interests of the Selling Debtor’s estate and creditors.

        16.     Bankruptcy Rule 6004(f) provides that “[a]ll sales not in the ordinary course of

 business may be by private sale or by public auction.” Bankruptcy Rule 6004(f). By extension,

 a court should authorize a private sale, such as the Sale, as long as the decision to consummate

 such sale is made under sound business judgment. See, e.g., In re Condere Corp., 228 B.R. 615,

 629 (Bankr. S.D. Miss. 1998) (approving the private sale of the debtor’s tire company because

 the debtor showed sound business judgment). Courts frequently have allowed chapter 11 debtors

 to sell assets outside the ordinary course of business by private sale when the debtor

 demonstrates that the sale is permissible pursuant to section 363(b) of the Bankruptcy Code.

 See, e.g., In re Chemtura Corp., Case No. 09-11233 (Bankr. S.D.N.Y. Jul. 23, 2010) [ECF No.

 3366]; In re Lehman Brothers Holdings, Inc., Case No. 08-13555 (Bankr. S.D.N.Y. Sept. 20,

 2008) [ECF No. 258]; In re Loral Space & Commc’ns Ltd., et al., Case No. 03-41710 (RDD)

 (Bankr. S.D.N.Y. Sept. 30, 2005) [ECF No. 2393]; In re International Wire Grp., Inc., et al.,



                                                    8
Case 19-40883         Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                               Pg 9 of 40


 Case No. 04-11991 (BRL) (Bankr. S.D.N.Y. June 10, 2004) [ECF No. 176]; Palermo v. Pritam

 Realty, Inc. (In re Pritam Realty, Inc.), 233 B.R. 619 (D. P.R. 1999) (upholding bankruptcy court

 approval of private sale); In re Wieboldt Stores, Inc., 92 B.R. 309 (N.D. Ill. 1988) (affirming

 right of chapter 11 debtor to transfer assets by private sale).

           17.      Ample business justification exists in this case to approve the sale of the Property.

 The Debtors believe, in the exercise of sound business judgment, that the benefit of receiving

 immediate payment for the Property outweighs the potential benefits of retaining the Property.

 The Property is of de minimus in value in comparison to the amounts that will be recovered in

 these chapter 11 cases, and the costs associated with marketing and selling the Property at a

 public auction far outweigh the potential benefit to be derived therefrom. Specifically, the costs

 of preparing and seeking approval of bidding procedures and retaining a professional to market

 the Property would diminish the net recovery to the Debtors’ estates, particularly where the

 Property has already been extensively marketed and the Purchaser was the only party interested

 in the Property. As such, the Debtors are not aware of any other potential buyer willing to pay

 more for the Property. Accordingly, the Debtors submit that that the sale of the Property is

 appropriate and should be approved.

     II.         The Sale Should Be Approved Free and Clear Under Section 363(f) of the
                 Bankruptcy Code.

           18.      The Debtors requests that the Court authorize the Debtors to take all actions

 necessary to sell the Property free and clear of any and all liens, claims and encumbrances (the

 “Encumbrances”), in accordance with section 363(f) of the Bankruptcy Code. A debtor in

 possession may sell property under sections 363(b) and 363(f) “free and clear of any interest in

 such property of an entity other than the estate” if any one of the following conditions is

 satisfied:


                                                      9
Case 19-40883       Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                             Pg 10 of 40


                  (1) applicable non-bankruptcy law permits sale of such property free and clear of
                      such interest;

                  (2) such entity consents;

                  (3) such interest is a lien and the price at which such property is to be sold is
                      greater than the aggregate value of all liens on such property;

                  (4) such interest is in bona fide dispute; or

                  (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
                      money satisfaction of such interest.

 11 U.S.C. § 363(f).

        19.       Because section 363(f) of the Bankruptcy Code is drafted in the disjunctive,

 satisfaction of any one of its five requirements will suffice to permit the sale of the Property “free

 and clear” of such Encumbrances. See, e.g., In re James, 203 B.R. 449, 453 (Bankr. W.D. Mo.

 1997) (“The five conditions enumerated in section 363(f) are disjunctive and, as such, a sale

 thereunder can be authorized if the trustee can prove the existence of any one of the five

 conditions.”).

        20.       Section 363(f) is supplemented by section 105(a) of the Bankruptcy Code, which

 provides that “[t]he Court may issue any order, process or judgment that is necessary or

 appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a); see In re

 Trans World Airlines, Inc., 2001 WL 1820325, at *3, 6 (Bankr. D. Del. March 27, 2001); Volvo

 White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor Credit Corp.), 75 B.R.

 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct such sales [free and clear of claims] is

 within the court’s equitable powers when necessary to carry out the provisions of Title 11.”).

        21.       The Debtors submit that section 363(f) permits the Sale of the Property free and

 clear of all Encumbrances.         The Debtors do not believe there are any liens, claims or

 encumbrances on the Property. However, to the extent there are unknown liens, claims or


                                                    10
Case 19-40883          Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13                  Main Document
                                                Pg 11 of 40


 encumbrances, the Debtors submit that the proposed sale satisfies the requirements of section

 363(f) of the Bankruptcy Code. The Debtors believe that any party holding a lien on the

 Property could be compelled to accept a monetary satisfaction of such interest. Moreover, the

 Proposed Order provides that any lien, claim or encumbrance on the Property, if any, will attach

 to the net proceeds of the sale of the Property.

           22.      Accordingly, the Debtors believe that the proposed sale of the Property satisfies

 the statutory prerequisites of section 363(f) of the Bankruptcy Code and should be approved free

 and clear of all liens, claims and encumbrances.

    III.         The Purchaser Should Be Afforded the “Good Faith” Purchaser Protections of
                 Section 363(m) of the Bankruptcy Code.

           23.      Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

 in property purchased from the debtor notwithstanding that authorization of the sale conducted

 under section 363(b) is later reversed or modified on appeal. Specifically, section 363(m)

 provides, in relevant part, as follows:

                    The reversal or modification on appeal of an authorization under
                    [section 363(b)] . . . does not affect the validity of a sale . . . to an
                    entity that purchased . . . such property in good faith, whether or
                    not such entity knew of the pendency of the appeal, unless such
                    authorization and such sale or lease were stayed pending appeal.

 11 U.S.C. § 363(m).

           24.      Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

 judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

 upon which third parties rely.’” In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147 (3d Cir.

 1986) (quoting Hoese Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir. 1983));

 see also United States v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section 363(m)




                                                        11
Case 19-40883      Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13                Main Document
                                           Pg 12 of 40


 furthers the policy of finality in bankruptcy sales . . . [and] assists bankruptcy courts in

 maximizing the price for assets sold in such proceedings.”).

        25.     While the Bankruptcy Code does not define “good faith,” courts in the Eighth

 Circuit have held that “[l]ack of good faith is shown by misconduct surrounding the sale.

 Typically, the requisite misconduct necessary to establish a lack of good faith involves ‘fraud,

 collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

 unfair advantage of other bidders.’” In re Burgess, 246 B.R. 352, 255–56 (B.A.P. 8th Cir. 2000)

 (quoting In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978) (interpreting

 Bankruptcy Rule 805, the precursor of section 363(m)); see also In re Agriprocessors, Inc., 465

 B.R. 822, 835 (Bankr. N.D. Iowa 2012) (citing In re Burgess, 246 B.R. at 355-56).

        26.     The Debtors submit that the Purchaser is a “good faith purchaser” within the

 meaning of section 363(m) of the Bankruptcy Code. The Purchase Agreement is the product of

 good faith, arm’s-length negotiations between the Selling Debtor and the Purchaser.              The

 consideration to be received is fair and reasonable. Selling Debtor is not aware of any fact that

 renders the Purchaser other than a good faith purchaser. Accordingly, the Debtors request that

 the Court make a finding that, upon the closing of the Sale, the Purchaser will have purchased

 the Property in good faith within the meaning of section 363(m) of the Bankruptcy Code.

                 R EQUEST    FOR I MMEDIATE      R ELIEF   AND   W AIVER    OF   S TAY

        27.     The Debtors also request that, to the extent applicable to the relief requested in

 this Motion, the Court waive the stay imposed by Bankruptcy Rule 6004(h), which provides that

 “[a]n order authorizing the use, sale, or lease of property other than cash collateral is stayed until

 the expiration of 14 days after entry of the order, unless the court orders otherwise.” Fed. R.

 Bankr. P. 6004(h). Selling Debtor and the Purchaser desire to close the Sale of the Property as

 soon as is practicable to allow the Selling Debtor to realize the proceeds of the Sale and to
                                                  12
Case 19-40883      Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13        Main Document
                                           Pg 13 of 40


 preserve any value for the Selling Debtor’s estate. Accordingly, the Debtors request that the

 Court waive the fourteen (14) day stay under Bankruptcy Rules 6004(h).

                                               NOTICE

        28.     The Debtors will provide notice of this Motion to: (a) the Office of the United

 States Trustee for the Eastern District of Missouri; (b) counsel to the Prepetition ABL

 Administrative Agent, (i) Choate Hall & Stewart LLP (Attn: Kevin Simard, Douglas Gooding

 and Jonathan Marshall) and (ii) Thompson Coburn LLP (Attn: Mark Bossi); (c) counsel to the

 FILO Agent, Greenberg Traurig, LLP (Attn: Jeffrey M. Wolf); (d) counsel to certain Prepetition

 Term Loan Lenders (i) Kramer Levin Naftalis & Frankel LLP (Attn: Stephen D. Zide),

 (ii) Doster, Ullom & Boyle, LLC (Attn: Gregory D. Willard), (iii) Stroock & Stroock & Lavan

 LLP (Attn: Kristopher M. Hansen and Daniel A. Fliman) and (iv) Lewis Rice LLC (Attn:

 Sonette T. Magnus); (e) counsel to the Prepetition Term Loan Agent, Norton Rose Fulbright US

 LLP (Attn: Stephen Castro and David Rosenzweig); (f) the Monitor, FTI Consulting Canada,

 Inc. (Attn: Paul Bishop, Greg Watson and Jim Robinson); (g) counsel to the Monitor, Bennett

 Jones LLP (Attn: Sean Zweig, Kevin Zych and Aiden Nelms); (h) counsel to the Committee

 (i) Pachulski Stang Ziehl & Jones LLP (Attn: Robert Feinstein and Bradford Sandler) and

 (ii) Polsinelli LLP (Attn: Matthew Layfield); (i) the United States Attorney’s Office for the

 Eastern District of Missouri; (j) the Internal Revenue Service; (k) the United States Securities

 and Exchange Commission; (l) the state attorneys general for all states in which the Debtors

 conduct business; (m) the Purchaser; and (n) any party that has requested notice pursuant to

 Bankruptcy Rule 2002 (collectively, the “Notice Parties”) The Debtors submit that, in light of

 the nature of the relief requested, no other or further notice need be given.




                                                  13
Case 19-40883      Doc 1346     Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 14 of 40


                                           CONCLUSION

        29.     WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

 Order granting the requested relief and such further relief as this Court deems just and proper.



                            [Remainder of page intentionally left blank.]




                                                 14
Case 19-40883     Doc 1346    Filed 07/17/19 Entered 07/17/19 15:00:13      Main Document
                                        Pg 15 of 40



 Dated: July 17, 2019
        St. Louis, Missouri
                                      /s/ Richard W. Engel, Jr.
                                      Richard W. Engel, Jr. MO 34641
                                      Erin M. Edelman MO 67374
                                      John G. Willard MO 67049
                                      ARMSTRONG TEASDALE LLP
                                      7700 Forsyth Boulevard, Suite 1800
                                      St. Louis, MO 63105
                                      Telephone: (314) 621-5070
                                      Facsimile: (314) 612-2239
                                      rengel@armstrongteasdale.com
                                      eedelman@armstrongteasdale.com
                                      jwillard@armstrongteasdale.com


                                      -and-
                                      Ira Dizengoff (admitted pro hac vice)
                                      Meredith A. Lahaie (admitted pro hac vice)
                                      Kevin Zuzolo (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      New York, NY 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      mlahaie@akingump.com
                                      kzuzolo@akingump.com



                                      - and -

                                      Julie Thompson (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      2001 K. Street, N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      Email: julie.thompson@akingump.com

                                      Counsel to the Debtors and Debtors in Possession




                                                8
Case 19-40883   Doc 1346   Filed 07/17/19 Entered 07/17/19 15:00:13   Main Document
                                     Pg 16 of 40


                                     Exhibit A

                                Purchase Agreement
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 17 of 40


                              REAL ESTATE SALE CONTRACT
                                   Sacramento, California

         THIS REAL ESTATE SALE CONTRACT (“Contract”) is made as of July 15. 2019
 (the “Effective Date”), by and between PAYLESS SHOESOURCE, INC., a Missouri
 corporation (“Seller”), and JENNIFER DUONG, an individual (“Purchaser”; Seller and
 Purchaser are also collectively referred to in this Contract as the “Parties” and individually
 referred to in this Contract as a “Party”). Seller and Purchaser agree as follows:

 1.     PURCHASE AND SALE

        Seller is the owner of a parcel of land including any interest of Seller in adjacent streets,
        alleys, easements, rights-of-way, strip and gores, including all easements for utilities and
        common roadway purposes (“Real Property”), located at 5095 Stockton Boulevard in the
        City of Sacramento (the “City”), Sacramento County (“County”), State of California,
        Parcel Number 023-0111-029-0000, legally described on Exhibit “A” attached hereto and
        made a part hereof ,together with any and all buildings, improvements, structures and
        fixtures located on the Real Property, and all rights and appurtenances pertaining to the
        Real Property (collectively, the “Improvements”). The Real Property and the
        Improvements are sometimes collectively called the “Property”. Subject to the terms and
        conditions set forth in this Contract, Seller agrees to sell to Purchaser and Purchaser agrees
        to purchase from Seller the Property at the Purchase Price set forth in Section 2 of this
        Contract. On the Closing Date set forth in Section 9 of this Contract, Seller shall cause to
        be conveyed to Purchaser fee simple title to the Property by recordable Deed (as that term
        is defined in this Contract) subject to the Permitted Title Exceptions (as defined in Section
        6(c) of this Contract).

 2.     PURCHASE PRICE

        (a)     Purchase Price. The Purchase Price of the Property shall be Thirty-Five Thousand
                and No/100 Dollars ($35,000.00) (the “Purchase Price”) and payable by Purchaser
                in United States currency in good and certifiable funds at Closing.

        (b)     Options Consideration. Purchaser tenders to Seller and Seller acknowledges
                receipt of the sum of $100.00 as independent and non-refundable contract
                consideration for any options granted in this Contract. This independent
                consideration is in addition to any other deposits made under this Contract, is
                earned by Seller upon its execution of this Contract, and will not be credited against
                the Purchase Price.

 3.     EARNEST MONEY DEPOSIT

        Within three (3) business days of the Effective Date, Purchaser shall deposit with Chicago
        Title Insurance Company, 725 South Figueroa Street, Suite 200, Attention: Nko Justin,
        Telephone: (213) 488-4330, Email: Nko.Justin@ctt.com (“Escrow Agent”) the sum of
        Five Thousand and No/100 Dollars ($5,000.00) United States currency (the “Earnest
        Money Deposit”) by means of a certified check, cashier’s check or wire transfer, to be held



                                                                                                    1
Case 19-40883     Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13                Main Document
                                           Pg 18 of 40


       by the Escrow Agent in an interest bearing account in accordance with the terms and
       conditions of this Contract. Any and all escrow fees will be paid by Purchaser. Purchaser
       may elect to direct the Escrow Agent to invest the Earnest Money Deposit on its behalf in
       compliance with the Escrow Agent’s standard investment instructions, and Purchaser
       agrees that it shall be solely responsible for any investment fees charged by the Escrow
       Agent. Subject to the terms and conditions as otherwise set forth in this Contract, any and
       all interest accrued on the Earnest Money Deposit shall be paid to Purchaser at Closing.
       The Earnest Money Deposit shall be credited against the Purchase Price at the time of
       Closing, and Purchaser agrees to pay or satisfy the balance of the Purchase Price, plus or
       minus prorations, no later than 9:00 am (Los Angeles time) on the Closing Date, by wire
       transfer of immediately available funds. If Purchaser shall fail to deposit the Earnest
       Money Deposit within the time period provided for above, Seller may at any time prior to
       the deposit of the Earnest Money Deposit, terminate this Contract, in which case this
       Contract shall be null and void ab initio and neither Party shall have any further rights or
       obligations to the other hereunder, except as otherwise expressly set forth in this Contract.

 4.    DUE DILIGENCE

                Seller has delivered or made available to Purchaser copies of any material contracts
                and leases, surveys, title policies or title reports related to the Property to the extent
                the same are in Seller’s possession and control.

                In the event this Contract is terminated, all materials provided by or on behalf of
                Seller to Purchaser (the “Due Diligence Materials”) shall be promptly returned by
                Purchaser to Seller at no cost to Seller. SELLER MAKES NO
                REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
                REGARDING (i) THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
                OF THE DUE DILIGENCE MATERIALS, (ii) THE QUALIFICATIONS OF THE
                PERSONS PREPARING THE SAME, (iii) ANY DATA OR INFORMATION
                DELIVERED BY SELLER OR THE SOURCES THEREOF, (iv) WHETHER
                ANY OF THE DUE DILIGENCE MATERIALS REPRESENT ALL OF THE
                NECESSARY OR RELEVANT INFORMATION RELATING TO THE
                PROPERTY, OR (v) THE ENFORCEABILITY OR VALIDITY OF ANY OF
                THE DUE DILIGENCE MATERIALS. PURCHASER ACKNOWLEDGES AND
                AGREES THAT THE DUE DILIGENCE MATERIALS ARE PROVIDED TO
                PURCHASER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON
                OR USE OF THE DUE DILIGENCE MATERIALS SHALL BE AT THE SOLE
                RISK OF PURCHASER AND WITHOUT ANY REPRESENTATIONS,
                WARRANTIES, OR GUARANTIES OF SELLER, AND PURCHASER SHALL
                NOT HAVE ANY RIGHT TO RELY ON ANY SUCH DUE DILIGENCE
                MATERIALS. NEITHER SELLER, NOR ANY AFFILIATE OF SELLER
                (“SELLER’S AFFILIATES”), NOR THE PERSON OR ENTITY WHICH
                PREPARED ANY OF THE DUE DILIGENCE MATERIALS SHALL HAVE
                ANY LIABILITY TO PURCHASER FOR ANY INACCURACY, OR
                OMISSION, IN ANY OF THE DUE DILIGENCE MATERIALS. THE FAILURE
                TO DELIVER ANY REPORT, FINDINGS, RESULTS, FACTS,
                INFORMATION, OR DUE DILIGENCE MATERIALS SHALL NOT BE


                                                                                                        2
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 19 of 40


                ACTIONABLE BY PURCHASER AND SELLER SHALL HAVE NO
                LIABILITY    IN   CONNECTION      THEREWITH.      PURCHASER
                ACKNOWLEDGES THAT THE DUE DILIGENCE MATERIALS PROVIDED
                BY SELLER MAY NOT NECESSARILY REPRESENT ALL OF THE
                DOCUMENTATION AND INFORMATION IN EXISTENCE (OR IN
                SELLER’S POSSESSION OR CONTROL) WITH RESPECT TO THE
                PROPERTY, BUT, RATHER, REPRESENTS DOCUMENTATION MADE
                AVAILABLE BY SELLER AS A CONVENIENCE FOR PURCHASER.
                PURCHASER ACKNOWLEDGES AND AGREES THAT THE DUE
                DILIGENCE MATERIALS MAY HAVE BEEN OBTAINED BY SELLER
                FROM A VARIETY OF SOURCES, AND THAT SELLER HAS NOT MADE
                (AND IS UNDER NO DUTY TO MAKE) ANY INDEPENDENT
                INVESTIGATION OR VERIFICATION OF ANY DUE DILIGENCE
                MATERIALS. PURCHASER WAIVES, RELEASES AND FORFEITS ANY
                AND ALL CLAIMS OF ANY KIND WHATSOEVER AGAINST SELLER OR
                THIRD PARTIES ARISING OUT OF PURCHASER’S USE OF THE DUE
                DILIGENCE MATERIALS. AS USED HEREIN, (1) “AFFILIATE(S)” SHALL
                MEAN, WITH RESPECT TO ANY PERSON (AS DEFINED BELOW), ANY
                OTHER PERSON THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR
                MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY, OR IS
                UNDER COMMON CONTROL WITH, SUCH PERSON, AND THE TERM
                “CONTROL” (INCLUDING THE TERMS “CONTROLLED BY” AND
                “UNDER COMMON CONTROL WITH”) MEANS THE POSSESSION,
                DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
                DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH PERSON,
                WHETHER THROUGH OWNERSHIP OF VOTING SECURITIES, BY
                CONTRACT OR OTHERWISE; AND (2) “PERSON” SHALL MEAN, ANY
                INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY
                COMPANY, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY,
                TRUST, UNINCORPORATED ORGANIZATION, OR OTHER ENTITY. THIS
                SECTION 4 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION
                OF THIS CONTRACT.

 5.    INSPECTION

       (a)      Right of Inspection. Subject to all limitations hereinafter specified, Purchaser and
                its representatives and consultants (collectively, “Purchaser’s Consultants”) shall
                have the continuing right through the Closing Date, to investigate the Property;
                provided that, in no event shall Purchaser or Purchaser’s Consultants make any
                intrusive, subsurface or physical testing (environmental, structural or otherwise) at
                the Property. In all instances, Purchaser shall leave the Property in a neat, orderly
                and safe condition following any such inspections and shall restore any damage to
                the Property caused by such inspections to substantially the same condition as
                existing before such damage. Purchaser agrees to indemnify and hold Seller
                harmless from and against any and all damages, liens, claims, costs, liabilities and
                expenses, including without limitation court costs and reasonable attorneys’ fees,
                and all damage that may occur to the Property and all injuries to all persons, as a


                                                                                                   3
Case 19-40883     Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                           Pg 20 of 40


                result of Purchaser’s inspections. The indemnification set forth in the immediately
                preceding sentence shall survive the termination of this Contract. Purchaser shall
                have no right to terminate this Contract on the basis of its inspections permitted
                pursuant to this Section 5(a).

       (b)      Insurance. As a condition precedent to Purchaser’s physical inspection of the
                Property pursuant to this Section 5 and prior to Purchaser’s entry on the Property
                for the purpose of conducting any such inspection, Purchaser shall have delivered
                to Seller a certificate of insurance, reasonably satisfactory to Seller, evidencing that
                Purchaser or Purchaser’s Consultants, as applicable, have adequate commercial
                general liability insurance. Seller shall be named as an additional insured on such
                commercial general liability policy.

 6.    TITLE AND SURVEY

       (a)      Title Exceptions. Should Buyer so request, Chicago Title Insurance Company
                (“Title Insurer”) shall use commercially reasonable efforts to deliver to Purchaser,
                within ten (10) business days of written request therefor, a title commitment for an
                ALTA standard form of owner’s policy of title insurance (the “Title
                Commitment”) issued by Title Insurer covering title to the Property. Any fees
                related thereto shall be paid by Purchaser. Purchaser acknowledges that such Title
                Commitment is being delivered for informational purposes only. Seller shall have
                no obligation to remove any items disclosed by the Title Commitment and
                Purchaser shall have no right to terminate this Contract as a result of any exceptions
                included in the Title Commitment or information reflected thereon.

       (b)      Survey. Pursuant to Section 4, Seller has made available to Purchaser, to the extent
                available, Seller’s existing survey of the Real Property (the “Existing Survey”).
                Purchaser, may, at Purchaser’s sole cost and expense, obtain a new ALTA/NSPS
                land title survey, or an update to the Existing Survey, with such Table A inclusions
                as indicated by Purchaser (excepting any Table A inclusions which would be
                disruptive to any ongoing use of the Property, relate to rights of any third parties,
                or are otherwise invasive) (the “Survey”).

       (c)      Acceptance of Title and Survey. Purchaser acknowledges and agrees that
                Purchaser hereby accepts and the state of title to the Property in all respects,
                including any and all exceptions recorded against the Property (all such exceptions
                to title herein, the “Permitted Title Exceptions”) and any easements, rights-of-
                way, or other conditions that would be shown by a survey or physical inspection of
                the Property, and waives any objections thereto.

       (d)      No Obligation of Seller to Remove Exceptions. Notwithstanding anything to the
                contrary contained in this Contract, Seller shall have no affirmative obligation to
                cause any title exceptions to be removed from the Title Commitment or insured
                over by Title Insurer.




                                                                                                      4
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 21 of 40


 7.    PRORATIONS AND EXPENSES

       (a)      Prorations. The following prorations, except as specifically provided in this
                Contract to the contrary, shall be made as of 12:01 a.m. on the Closing Date (the
                “Proration Date”), it being agreed between the Parties that the Closing Date shall
                be an income and expense day for Purchaser, and shall be applied to reduce or
                increase the balance of the Purchase Price, as applicable:

                (i)      Taxes. All general real estate taxes and other similar items (including,
                without limitation, special and other assessments) with respect to the Property not
                due and payable as of the Closing Date, shall be prorated as of the Closing Date
                based on the most recent ascertainable tax information for tax parcel number(s) that
                is attributable to the Property. All prorations shall be final. Any installments of
                special or other assessments affecting the Property which are due and payable for
                the period prior to the Closing Date shall be paid by Seller at Closing, and any
                installments of special or other assessments affecting the Property which are due
                and payable for the period subsequent to the Closing Date shall be paid by
                Purchaser. The term “general real estate taxes” as used in this Section 7(a)(i)
                includes general assessments, including, without limitation, regular annual
                assessments payable to any property owners association - but does not include
                rollback or deferred taxes which shall be paid by the Purchaser without contribution
                from the Seller even if such rollback or deferred taxes are applicable to a period
                prior to Closing.

                (ii)    Miscellaneous. If there are any other items, the credit or proration of which
                are necessary to fairly allocate the benefits and burdens of ownership of the
                Property, such items shall be prorated at the Closing as of the Proration Date. In the
                event that accurate prorations and other adjustments cannot be made at Closing
                because current bills are not available or the amount to be adjusted is not yet
                ascertainable, the Parties shall prorate on the best available information. All
                prorations shall be final.

       (b)      Closing-related Costs. At Closing, Purchaser shall pay (i) the cost of the Closing
                Escrow (as defined in Section 10 of this Contract; (ii) the cost of the title policy
                (including both standard and any extended coverage) and any endorsements to the
                title policy and the costs of any updated Survey; (iii) the amount of any stamp or
                transfer tax or other similar fees and amounts imposed by any municipality and any
                county ordinance, and the state in which the Property is located (the “State”); (iv)
                any costs related to any inspections by any municipality and repairs necessitated by
                any municipal, county and/or State inspections (“Repairs”), if any, and shall meet
                any other requirements as established by any municipal, county and/or State
                ordinance with regard to the transfer of real estate; (v) all financing related fees;
                and (vi) all recording charges for the Deed and all documents pertaining to any
                Purchaser financing. All closing costs other than as specified above, or as may be
                specifically allocated elsewhere in this Contract, will be payable by the Purchaser
                at Closing. Except as otherwise provided for in this Contract, the Parties shall each




                                                                                                    5
Case 19-40883         Doc 1346   Filed 07/17/19 Entered 07/17/19 15:00:13            Main Document
                                           Pg 22 of 40


                be solely responsible for the fees and disbursements of their respective counsel and
                other professional advisors.


 8.    CONDITIONS TO CLOSING

       (a)      Conditions to Seller’s Obligation to Close. In addition to any other conditions
                and/or contingencies set forth in this Contract, Seller’s obligation to sell the
                Property to Purchaser is subject to each and all of the following conditions
                precedent (or express written waiver thereof by Seller):

                (i)      All of Purchaser’s representations and warranties contained in this Contract
                         shall be true and correct as of the Closing in all material respects; and

                (ii)     All obligations of Purchaser that were to have been performed on or before
                         the Closing Date have been timely and duly performed in all material
                         respects.

       (b)      Conditions to Purchaser's Obligation to Close. In addition to any other
                conditions and/or contingencies set forth in this Contract, Purchaser’s obligation to
                close the purchase of the Property is subject to each and all of the following
                conditions precedent (or express written waiver thereof by Purchaser):

                (i)      All of Seller’s representations contained in this Contract shall be true and
                         correct as of the Closing in all material respects; and

                (ii)     All obligations of Seller that were to have been performed on or before the
                         Closing Date have been timely and duly performed in all material respects.

       (c)      Conditions to Closing of Both Parties: In addition to any other conditions and/or
                contingencies set forth in this Contract, each Party’s obligation to close on the sale
                of the Property is subject to entry by the United States Bankruptcy Court for the
                Eastern District of Missouri (the “Bankruptcy Court”) of an order, in form and
                substance acceptable to Seller, in its sole discretion, that authorizes Seller to sell
                the Property in accordance with section 363 of the United States Code (the
                “Approval Order”):


 9.    CLOSING

       (a)      Closing Date. Provided all conditions and/or contingencies to Closing described
                in this Contract have been fulfilled or waived, the Closing (the “Closing”) shall
                take place at the office of the Escrow Agent within ten (10) days of entry of the
                Approval Order, or such later date as reasonably requested by Seller (the “Closing
                Date”).




                                                                                                    6
Case 19-40883         Doc 1346    Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                            Pg 23 of 40


       (b)      Seller Closing Deliverables. On or before the Closing Date, Seller shall deliver or
                use commercially reasonable efforts to cause to be delivered to the Escrow Agent
                the following Closing documents:

                (i)      A Special Warranty Deed (or its State equivalent) executed in proper form
                         for recording so as to convey the title required by this Contract (the “Deed”)
                         to Purchaser, subject to the Permitted Title Exceptions;

                (ii)     A FIRPTA Affidavit in customary form duly executed by Seller; and

                (iii)    A file-stamped copy of the Approval Order.

       (c)      Purchaser Closing Deliverables No later than 9:00 am Los Angeles time on the
                Closing Date, Purchaser shall deliver or cause to be delivered to the Escrow Agent
                the following for Closing:

                (i)      The full amount of the Purchase Price, as adjusted by prorations and credits,
                         in immediately available federal funds wire transferred to Escrow Agent’s
                         account and deliver to Escrow Agent instructions to immediately release the
                         full amount to Seller; and

                (ii)     Such other documents, certificates, instruments, affidavits and transfer tax
                         returns as are customarily executed by a purchaser of real property in the
                         City, County and State.

       (d)      On or before the Closing Date, Seller and Purchaser shall jointly execute and
                deliver or cause to be executed and delivered a closing proration statement and
                State, county and municipal transfer tax declarations, in each case duly approved
                by Seller and Purchaser, which approval by both parties shall not be unreasonably
                withheld or conditioned, and all other documents required by the Escrow Agent in
                order to consummate the Closing as contemplated in this Contract.

 10.   CLOSING ESCROW

       The Closing shall take place through a deed and money escrow at the Escrow Agent in
       accordance with the standard deed and money escrow agreement utilized by the Escrow
       Agent (“Closing Escrow”) to be opened with the Escrow Agent on or before the Closing
       Date, with such special provisions inserted in the Closing Escrow as may be required to
       conform to this Contract; provided, however, in the event of a conflict between the terms
       of this Contract and the Closing Escrow, the terms of this Contract shall control. All
       documents required to be provided by Purchaser and Seller pursuant to this Contract and
       otherwise appropriate to consummate the sale and purchase transaction contemplated by
       this Contract shall be delivered to the Escrow Agent, as closing agent, on or before Closing.
       Notwithstanding the foregoing, the Parties agree that the Closing may be set up remotely
       and/or in a manner so that the Parties and their respective attorneys, or any of them, need
       not be physically present and may deliver all necessary documents by overnight mail or
       other means, in which event the Parties agree to complete all arrangements for Closing not



                                                                                                     7
Case 19-40883         Doc 1346    Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                            Pg 24 of 40


       later than the Closing Date so that all requirements, with the exception of the Purchase
       Price, for Closing are in place by the scheduled time for the Closing.

 11.   REPRESENTATIONS AND WARRANTIES

       (a)      Seller Representations. Seller represents to Purchaser that as of the date hereof
                and as of the Closing Date:

                (i)      Subject to Section 8(c) of this Contract, Seller has, or will have by the
                         Closing Date, full capacity, right, power and authority to execute, deliver
                         and perform this Contract and all documents to be executed by Seller
                         pursuant hereto, and all required action and approvals therefor have been
                         duly taken and obtained. The individuals signing this Contract and all other
                         documents executed or to be executed pursuant hereto on behalf of Seller
                         are and shall be duly authorized to sign the same on Seller's behalf and to
                         bind Seller thereto, subject to Section 8(c) of this Contract.

                (ii)     To Seller’s knowledge, Seller has not received any written notice from any
                         governmental authority of any material violation of any applicable federal,
                         state and local laws, including zoning or similar type restrictions, with
                         respect to the Property.

                (iii)    To Seller’s knowledge, Seller has not received any written notice from any
                         governmental authority of any existing, pending, contemplated, or
                         threatened condemnation of any part of the Property.

                (iv)     Except as set forth on Exhibit “B” attached hereto, to Seller’s knowledge,
                         Seller has received no written notice of any pending material litigation
                         against the Property, which litigation is not otherwise covered by insurance.

       (b)      Purchaser Representations. Purchaser represents and warrants to Seller that as
                of the date hereof and as of the Closing Date:

                (i)      Purchaser has full capacity, right, power and authority to execute, deliver
                         and perform this Contract and all documents to be executed by Purchaser
                         pursuant hereto, and all required action and approvals therefor have been
                         duly taken and obtained. Neither the execution of this Contract nor the
                         performance of Purchaser’s obligations hereunder will conflict with, or with
                         or without notice or the passage of time or both, result in a breach of, violate
                         any term or provision of, or constitute a default under any of Purchaser’s
                         organizational documents. The individuals signing this Contract and all
                         other documents executed or to be executed pursuant hereto on behalf of
                         Purchaser are and shall be duly authorized to sign the same on Purchaser's
                         behalf and to bind Purchaser thereto.




                                                                                                       8
Case 19-40883      Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                           Pg 25 of 40


                (ii)    Purchaser is not in default under any agreement or instrument where the
                        liability thereunder might adversely affect Purchaser’s ability to perform its
                        obligations under this Contract.

                (iii)   This Contract and all documents required hereby to be executed by
                        Purchaser hereunder are and shall be valid, legally binding obligations of
                        and enforceable against Purchaser in accordance with their terms.

                (iv)    As of the Closing Date, Purchaser shall not have commenced, within the
                        meaning of Title 11 of the United States Code, or any similar state law for
                        the relief of debtors (“Bankruptcy Law”) a voluntary case, nor shall there
                        have been commenced against Purchaser an involuntary case, nor shall
                        Purchaser have consented to the appointment of a receiver, trustee,
                        assignee, liquidator or similar official under any Bankruptcy Law (a
                        “Custodian”) of it or for all or any part of its property, nor shall a court of
                        competent jurisdiction have entered an order or decree under any
                        Bankruptcy Law that is for relief against Purchaser in an involuntary case
                        or appoints a Custodian of Purchaser for all or any part of its property.

                (v)     Prior to the Closing Date, Purchaser will not create any easements, liens,
                        mortgages or other encumbrances with respect to the Property.

       The continued validity in all material respects of all representations and warranties of Seller
       and all representations and warranties of Purchaser set forth in this Contract shall be
       conditions precedent to the performance of Seller's and Purchaser's respective obligations
       hereunder. All representations and warranties of Seller and all representations and
       warranties of Purchaser set forth in this Contract shall be continuing and shall be true and
       correct on and as of the Closing Date in all material respects with the same force and effect
       as if made at that time. Further, all representations and warranties of Seller and all
       representations and warranties of Purchaser set forth in this Section 11 shall merge with
       the transfer of title and shall not survive Closing. If the Closing takes place, Seller shall
       have no liability with respect to any claim which Purchaser may have against Seller for a
       breach of any such representation or warranty, whether such breach is known or unknown.

 12.   AS IS/NO WARRANTIES

       (a)      As-Is Condition. Purchaser expressly acknowledges that Purchaser is buying the
                Property in an “AS IS” “WHERE IS” “WITH ALL FAULTS CONDITION” with
                regard to all aspects of the Property without warranty or representation of any kind
                by Seller or any of Seller’s managers, members, officers, directors, employees,
                partners, agents, representatives, beneficiaries, attorneys, subsidiaries, Affiliates
                (as defined below), contractors subcontractors, successors and assigns (the
                “Indemnified Parties”), including specifically and without limitation, any
                warranty or representation as to the presence or absence of any Hazardous
                Materials. As used in this Contract, the term “Hazardous Material(s)” shall mean
                asbestos, petroleum, polychlorinated biphenyl and any other materials defined as a
                hazardous substance, hazardous waste, hazardous constituents or solid waste in (a)


                                                                                                     9
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                          Pg 26 of 40


                the Comprehensive Environmental Response, Compensation and Liability Act of
                1980, 42 U.S.C. §9601 et seq., and any amendments thereto and regulations
                thereunder, (b) the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et
                seq., and any amendments thereto and regulations thereunder, (c) Section 311 of
                the Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq. (33 U.S.C.
                §1321), and (d) any federal, state or local law, statute, ordinance or regulation.
                Purchaser, hereby agrees to release, defend, hold harmless and indemnify Seller
                and the Indemnified Parties with regard to any demand, claim, liability, loss or
                damage, including reasonable attorneys’ fees and costs, arising from (x) any
                Hazardous Materials currently located or which come to be located upon the
                Property or the release of any Hazardous Materials into, from or through the
                Property (except to the extent the presence or release thereof was directly caused
                by the affirmative acts of Seller, its employees, agents or contractors from and after
                the Effective Date) or (y) any Hazardous Materials which have migrated, leached,
                or traveled onto or off of the Property, from any source.

       (b)      No Warranties, Representations. Purchaser warrants, acknowledges to, and
                agrees with Seller that Purchaser is purchasing the Property in “AS IS” “WHERE
                IS” “WITH ALL FAULTS CONDITION”, and specifically and expressly without
                any warranties, representations or guarantees, either express or implied, of any
                kind, nature, or type whatsoever from, or on behalf of, Seller. Purchaser
                acknowledges that Purchaser’s agreement hereunder to purchase the Property in its
                “AS IS” “WHERE IS” “WITH ALL FAULTS CONDITION” was bargained for in
                the Purchase Price. Without in any way limiting the generality of the immediately
                preceding sentences, Purchaser and Seller further acknowledge and agree that in
                entering into this Contract and closing the transactions hereunder, except as
                otherwise provided for in the representations and warranties in Section 11 of this
                Contract:

                       (i)     Seller expressly disclaims, has not made, will not, and does not,
                               make, any warranties or representations, express or implied, with
                               respect to the Property, the physical condition, existence or repair or
                               disrepair thereof, the value, profitability or marketability thereof, or
                               of any of the appurtenances, facilities or equipment thereon;

                       (ii)    Seller expressly disclaims, has not made, will not, and does not,
                               make, any warranties, express or implied, of merchantability,
                               habitability or fitness for a particular use;

                       (iii)   Upon the Closing, Purchaser shall be deemed to have made such
                               legal, factual and other inquiries and investigations as Purchaser
                               deems necessary, desirable or appropriate with respect to the
                               Property, the value and marketability thereof, and of the
                               appurtenances, facilities and equipment thereof. Such inquiries and
                               investigations of Purchaser shall be deemed to include, but shall not
                               be limited to, the physical components of all portions of the



                                                                                                    10
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 27 of 40


                               Property, the environmental condition of the Property, the condition
                               of repair of the Property, such state of facts as an accurate survey
                               would show, and the present and future zoning, ordinances,
                               resolutions and regulations of the City, County, and State; and

                       (iv)    Purchaser shall acquire the Property in an “AS IS” “WHERE IS”
                               “WITH ALL FAULTS CONDITION.”

       (c)      WAIVER/RELEASE OF PURCHASER CLAIMS. WITHOUT IN ANY WAY
                LIMITING THE GENERALITY OF THE PRECEDING SECTIONS 12(a) AND
                12(b), PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES
                THAT IT HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM
                IT HAS, MIGHT HAVE HAD, OR MAY HAVE, AGAINST THE SELLER AND
                THE INDEMNIFIED PARTIES, WHETHER KNOWN OR UNKNOWN,
                ACTUAL OR CONTINGENT, FORSEEN OR UNFORSEEN, RELATING TO,
                ARISING OUT OF OR WITH RESPECT TO (i) THE CONDITION OF THE
                PROPERTY, EITHER PATENT OR LATENT, (ii) PURCHASER’S ABILITY,
                OR INABILITY, TO OBTAIN OR MAINTAIN TEMPORARY OR FINAL
                CERTIFICATES OF OCCUPANCY, PERMITS OR OTHER LICENSES FOR
                THE USE OR OPERATION OF THE PROPERTY, AND/OR CERTIFICATES
                OF COMPLIANCE FOR THE PROPERTY, (iii) THE ACTUAL OR
                POTENTIAL INCOME, OR PROFITS, TO BE DERIVED FROM THE
                PROPERTY, (iv) THE REAL ESTATE, OR OTHER, TAXES OR SPECIAL
                ASSESSMENTS, NOW OR HEREAFTER PAYABLE ON ACCOUNT OF, OR
                WITH RESPECT TO, THE PROPERTY, (v) PURCHASER’S ABILITY OR
                INABILITY TO DEMOLISH THE IMPROVEMENTS OR OTHERWISE
                DEVELOP THE REAL PROPERTY, OR (vi) ANY OTHER MATTER
                RELATING TO THE PROPERTY.

       (d)      No Representations as to Condition/Full Investigation. Except as expressly set
                forth in this Contract, no representations or warranties have been made or are made
                and no responsibility has been or is assumed by Seller or any of the Indemnified
                Parties as to the condition or repair of the Property or the value, expense of
                operation, or income potential thereof or as to any other fact or condition which has
                or might affect the Property or the condition, repair, value, expense of operation or
                income potential of the Property or any portion thereof. The Parties agree that all
                understandings and contracts heretofore made between them or their respective
                agents or representatives are merged in this Contract and the Exhibits hereto
                annexed, which alone fully and completely express their Contract, and that this
                Contract has been entered into after full investigation, or with the Parties satisfied
                with the opportunity afforded for investigation, neither Party relying upon any
                statement or representation by the other unless such statement or representation is
                specifically embodied in this Contract or the Exhibits annexed hereto. Purchaser
                acknowledges that Seller has requested that Purchaser inspect the Property fully
                and carefully and investigate all matters relevant thereto and that Purchaser rely
                solely upon the results of Purchaser's own inspections or other information obtained



                                                                                                   11
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                          Pg 28 of 40


                or otherwise available to Purchaser, rather than any information that may have been
                provided by Seller to Purchaser.

 13.   NON-FOREIGN SELLER CERTIFICATION

       Seller represents that Seller is not a foreign person as defined in Section 1445 of the Internal
       Revenue Code of 1986, as amended (the “Code”), and the regulations promulgated
       thereunder, and is therefore exempt from the withholding requirements of said Section. At
       Closing, Seller will deliver to Purchaser the certification set forth in Section 1445 of the
       Code and regulations.

 14.   DEFAULT AND REMEDIES

       (a)      Termination Events:

                (i)     Termination by Either Party: Notwithstanding anything to the contrary set
                forth herein, if the Bankruptcy Court fails to issue the Approval Order within thirty
                (30) days following the filing of the Debtor’s Motion for Entry of an Order
                Approving the Sale of Certain Assets (the “Outside Court Approval Date”), then
                this Contract can be terminated by either party at any time after the Outside Court
                Approval Date by delivery of written notice to the other Party and Escrow Agent,
                provided, however, that the right to terminate this Contract pursuant to this Section
                14(a) shall not be available to any party whose breach of any of its representations,
                warranties, covenants or agreements contained herein results in Closing failing to
                occur.

                (ii)     Termination by Purchaser. If Seller fails or refuses to comply with the terms
                of this Contract, Purchaser shall have as its sole and exclusive remedy the right to
                terminate the Contract, in which event Purchaser shall be entitled to the prompt
                return of the Earnest Money Deposit and all accrued interest thereon in full
                satisfaction of all damages suffered by Purchaser by reason of Seller’s default and
                the Contract shall be terminated and of no further force or effect except as provided
                for in this Contract.

                (iii)   Termination by Seller. If Purchaser fails or refuses to comply with the terms
                of this Contract, Seller’s sole remedy shall be to terminate this Contract, in which
                event Seller shall be entitled to receive the Earnest Money Deposit as liquidated
                damages in lieu of all other remedies available to Seller and this Contract shall
                terminate with neither Party having any further rights or liabilities hereunder,
                except as those specifically provided to survive the termination of this Contract;
                provided, however, that this Section 14(a)(iii) shall not limit Seller’s claims
                pursuant to any of Purchaser’s indemnification obligations in this Contract. Seller
                and Purchaser acknowledge and agree that: (i) it would be extremely difficult to
                accurately determine the amount of damages suffered by Seller as a result of
                Purchaser's default hereunder; (ii) the Earnest Money Deposit is a fair and
                reasonable amount to be retained by Seller as agreed and liquidated damages for
                Purchaser's default under this Contract; and (iii) retention by Seller of the Earnest



                                                                                                    12
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                          Pg 29 of 40


                Money Deposit upon Purchaser's default hereunder shall not constitute a penalty or
                forfeiture.

       (b)      Effect of Termination.         In the event of a termination of this Contract pursuant
                to this Section 14 (other than a termination of this Contract pursuant to Section 14
                (a)(iii), Seller and Purchaser shall instruct the Escrow Agent to, and the Escrow
                Agent shall, promptly (but in any event within two (2) Business Days of such
                instruction) return to Purchaser the Earnest Money Deposit by wire transfer of
                immediately available funds and the return thereof shall constitute the sole and
                exclusive remedy of Purchaser in the event of a termination hereunder.

 15.   NOTICES

       Any notice which either Party desires or is required to give hereunder shall be in writing
       and effective and deemed properly served when hand delivered, provided that the addressee
       of such notices signs an acknowledgement of receipt of such notice, or if deposited with
       the United States Postal Service, as registered or certified mail, return receipt requested,
       bearing adequate postage or being deposited with a reputable overnight courier service for
       guaranteed next day delivery with required signature acknowledgement of receipt to the
       Parties at the following addresses:

         To Seller:                      Payless ShoeSource, Inc.
                                         Kevin Evans
                                         3231 S.E. 6th Avenue,
                                         Topeka, Kansas 66607
                                         Phone: (785) 295-6646
                                         E-mail: Kevin.Evans@payless.com


         With copies to:                 Akin Gump Strauss Hauer & Feld LLP
                                         1999 Avenue of the Stars
                                         Los Angeles, California 90067
                                         Attn: David Phelps
                                         Phone: (310) 229-1040
                                         E-mail: DPhelps@akingump.com

         To Purchaser:                   Jennifer Duong
                                         1005 Timothy Drive
                                         San Jose, California 95133
                                         Phone: (408) 509-7933
                                         E-mail:
                                         Jenniferduong@showproentertainment.com

         With copies to:                 Victor Duong
                                         1005 Timothy Drive
                                         San Jose, California 95133




                                                                                                   13
Case 19-40883    Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13            Main Document
                                         Pg 30 of 40


                                       Phone: (408) 391-2663
                                       E-mail: victorduong@calwaste.com

       Notice of change of address for receipt of notices shall be sent in the manner set forth in
       this Section 15.

 16.   ENTIRE CONTRACT, AMENDMENTS AND WAIVERS

       This Contract contains the entire agreement and understanding of the Parties with respect
       to the subject matter hereof, and the same may not be amended, modified or discharged
       nor may any of its terms be waived except by an instrument in writing signed by the Party
       to be bound thereby.

 17.   FURTHER ASSURANCES

       The Parties each agree to do, execute, acknowledge and deliver all such further acts,
       instruments and assurances and to take all such further action before or after the Closing
       as shall be necessary or desirable to fully carry out this Contract and to fully consummate
       and effect the transaction contemplated hereby.

 18.   SURVIVAL AND BENEFIT

       Except to the extent specifically stated to the contrary elsewhere in this Contract, all
       representations, warranties, agreements and obligations of the Parties contained in this
       Contract shall be merged with the Deed at Closing. Wherever in this Contract there is a
       reference to termination of this Contract, such termination shall not be construed to
       terminate the obligations of the Parties with respect to any representations, warranties and
       obligations of the Parties contained in this Contract which by their terms to the extent
       specifically stated in this Contract shall survive termination of this Contract.

 19.   CONFIDENTIALITY

       Without limiting the terms of any other confidentiality agreements entered into by or
       between Purchaser and Seller (or any of Seller’s Affiliates), if any, Purchaser agrees that
       (i) the results of all inspections, analyses, studies, and similar reports relating to the
       Property prepared by, for, or on behalf of Purchaser on, after or before the Effective Date,
       (ii) all terms of this Contract and any and all drafts of this Contract, if any, and all
       documents and instruments executed in connection therewith, (iii) all information or
       materials provided to or obtained (from whatever source) by Purchaser on, after or before
       the Effective Date, whether written or oral, in any way related to or pertaining to Seller,
       Seller’s Affiliates, and/or the Property, including, without limitation, the Due Diligence
       Materials (as defined above) and any other electronic files and other documents in Seller’s
       electronic online data room, and (iv) all information regarding the Property of whatsoever
       nature, whether written or oral, and regardless of when obtained (collectively, the
       “Confidential Information”) is strictly confidential, shall remain confidential and shall
       not be disclosed to any Person by Purchaser or its employees, agents, consultants and
       contractors, (collectively, the “Purchaser Entities”) without the prior written consent of
       Seller, which consent may be withheld, conditioned, or delayed in Seller’s sole and


                                                                                                14
Case 19-40883    Doc 1346       Filed 07/17/19 Entered 07/17/19 15:00:13              Main Document
                                          Pg 31 of 40


       absolute discretion, including, but not limited to, any federal, state and/or local
       governmental entity, except that Purchaser may disclose the Confidential Information
       without Seller’s prior written consent to Purchaser’s respective officers, Affiliates, and
       advisors (including, without limitation, attorneys, accountants, consultants and financial
       advisors) (collectively, the “Permitted Parties”) so long as Purchaser informs the
       Permitted Parties of the confidential nature of the Confidential Information and directs the
       Permitted Parties to treat the Confidential Information confidentially in accordance with
       the terms of this Section 19. Without limiting the foregoing, Purchaser agrees and
       acknowledges that no copies, summaries, abstracts or other reproductions of the
       Confidential Information, as applicable, shall be provided or disclosed by Purchaser, the
       Purchaser Entities, or the Permitted Parties to any Person not subject to the same
       confidentiality obligation as Purchaser, the Purchaser Entities, or the Permitted Parties. If
       Purchaser, the Purchaser Entities, or the Permitted Parties breach (or threaten the breach
       of) the terms of this Section 19, Purchaser acknowledges and agrees that (a) Purchaser shall
       be liable and responsible for any breach of this Contract by any of the Purchaser Entities
       or Permitted Parties, and (b) Seller will be irreparably harmed, but that Seller’s damages
       are difficult to calculate and, therefore, Seller shall be entitled to pursue an action for
       equitable relief, including, but not limited to, temporary or permanent injunctions, against
       any actual or threatened breach of the terms of this Section 19, in addition to all other rights
       and remedies available at law or in equity. Notwithstanding the foregoing, the Parties agree
       that the term “Confidential Information” shall not include any material or information that
       (1) is or becomes generally available to the public other than as a direct or indirect result
       of a disclosure of any such information by Purchaser, the Purchaser Entities, or the
       Permitted Parties, (2) becomes available to Purchaser, the Purchaser Entities, or the
       Permitted Parties on a non-confidential basis from a source other than Seller or any of the
       Indemnified Parties and the source of such information was not bound by any contractual
       or other obligation of confidentiality to Seller or to any other Person with respect to any of
       such information, or (3) any information that is developed by or on behalf of Purchaser
       independently of the disclosure of Confidential Information and without reference to or use
       of the Confidential Information. Purchaser acknowledges that Seller may file this Contract
       and any related matters with the Bankruptcy Court and thus make this Contract publicly
       available. The terms of this Section 19 shall survive termination of this Contract.

 20.   BROKERAGE

       Except A&G Realty Partners, LLC (“A&G”) representing the Seller (the “Broker”), each
       party hereto represents and warrants to the other that it has dealt with no other brokers or
       finders in connection with this transaction. Seller and Purchaser each hereby indemnify,
       protect and defend and hold the other harmless from and against all losses, claims, costs,
       expenses, damages (including, but not limited to, attorneys’ fees of counsel selected by the
       indemnified party) resulting from the claims of any broker (including the Broker), finder,
       or other such party claiming by, through or under the acts or agreements of the
       indemnifying party. Any commission or other compensation due the Broker shall be the
       responsibility of the Seller and same shall be paid to the Broker at the Closing in accordance
       with separate agreements between Broker and Seller.




                                                                                                    15
Case 19-40883    Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                         Pg 32 of 40


 21.   ASSIGNMENT

       Purchaser may not assign or transfer its rights or obligations under this Contract without
       Seller’s prior written consent, the granting or denial of which consent shall be in the sole
       discretion of Seller; provided, however, that Purchaser shall have the right to assign this
       Contract without Seller’s consent in connection with a tax-deferred exchange or to an entity
       in which Purchaser has sole ownership interest provided that (i) written notice of such
       assignment is delivered to Seller at least ten (10) business days prior to Closing and (ii)
       any such assignee executes an assumption of this Contract, if requested by and in form and
       substance reasonably acceptable to Seller. No transfer or assignment by Purchaser shall
       relieve Purchaser of its obligations hereunder. No such transfer or assignment in violation
       of the provisions hereof shall be valid or enforceable.

 22.   NO THIRD PARTY BENEFITS

       This Contract is for the sole and exclusive benefit of the Parties hereto and their respective
       successors and permitted assigns and, except for any of the Indemnified Parties, no third
       party is intended to or shall have any rights hereunder. This Contract is binding upon and
       inures to the benefit of the successors and assigns of the Parties.

 23.   LITIGATION COSTS

       In the event of any legal action or other proceeding between the Parties regarding this
       Contract (an “Action”), the prevailing party shall be entitled to the payment by the losing
       party of its reasonable attorneys' fees, court costs and litigation expenses, as determined by
       the court. The term "prevailing party" as used in this Section 23 includes, without
       limitation, a party: (i) who agrees to dismiss an Action on the other party's performance of
       the covenants allegedly breached, (ii) who obtains substantially the relief it has sought
       (which includes, without limitation, a party who has an Action voluntarily dismissed
       against it), or (iii) against whom an Action is dismissed (with or without prejudice) and
       cannot be refiled. In addition, the prevailing party in any Action shall be entitled, in
       addition to and separately from the amounts recoverable under this Section, to the payment
       by the losing party of the prevailing party's reasonable attorneys' fees, court costs and
       litigation expenses incurred in connection with: (y) any appellate review of the judgment
       rendered in such Action or of any other ruling in such Action; and (z) any proceeding to
       enforce a judgment in such Action. It is the intent of the Parties that the provisions of this
       Section be distinct and severable from the other rights of the Parties under this Contract,
       shall survive Closing, shall survive the entry of judgment in any Action and shall not be
       merged into such judgment.

 24.   SEVERABILITY

       In the event that any one or more of the provisions contained in this Contract shall for any
       reason be held to be invalid, illegal or unenforceable in any respect, such invalidity,
       illegality or unenforceability shall not affect any other provision in this Contract, and this
       Contract shall be construed as if such invalid, illegal or unenforceable provision had never
       been contained in the Contract.



                                                                                                  16
Case 19-40883    Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13             Main Document
                                         Pg 33 of 40


 25.   COUNTERPARTS

       This Contract may be executed in any number of counterparts, each of which shall
       constitute one and the same instrument, and any Party hereto may execute this Contract by
       signing any such counterpart delivery of an executed signature page of this Contract by
       any Party hereto by facsimile or .pdf transmission; and such facsimile or .pdf shall be
       binding on the delivering Party as if the original had been delivered.

 26.   SUCCESSORS AND ASSIGNS

       This Contract shall be binding upon and inure to the benefit of the respective successors
       and permitted assigns of the Parties to this Contract; provided, however, that Purchaser
       may only assign this Contract in accordance with the provisions of Section 21 of this
       Contract.

 27.   NO RECORDING

       Purchaser agrees not to record this Contract or any memorandum or short form of this
       Contract. Any such recording by Purchaser shall be a default under this Contract and shall
       entitle Seller to terminate this Contract and retain the Earnest Money Deposit.

 28.   TIME FOR PERFORMANCE

       All references in this Contract to “days” shall mean calendar days. Notwithstanding the
       foregoing, whenever any expiration of a time limit or specific date provided in this Contract
       falls on a Saturday, Sunday, or other day on which national banks in the State are authorized
       or required to be closed, then that date is extended to the next day that is not a Saturday,
       Sunday, or other day on which national banks in the State are authorized or required to be
       closed. The term “business day” as used in this Contract means any day that is not a
       Saturday, Sunday, or other day on which national banks in the State are authorized or
       required to be closed.

 29.   TIME OF THE ESSENCE

       Time is of the essence of this Contract.

 30.   CONDEMNATION AND CASUALTY

       In the event of any taking of, or if notice is given of the intention to take, by the exercise
       of the power of eminent domain, all or a substantial portion of the Real Property prior to
       the Closing Date, Purchaser shall have the right to terminate this Contract by giving written
       notice to Seller within thirty (30) days after receipt by Purchaser of written notification of
       any such condemnation. If Purchaser elects to terminate this Contract, all awards and
       compensation arising out of said condemnation shall be the property of Seller and the
       Deposit, plus any interest accrued thereon, shall be promptly returned to Purchaser. If
       Purchaser elects not to terminate this Contract or fails to give Seller notice of termination
       within said thirty (30) day period, said right to terminate shall be deemed waived and
       Purchaser shall be assigned (A) all interest of Seller in and to any insurance proceeds


                                                                                                  17
Case 19-40883    Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13            Main Document
                                         Pg 34 of 40


       actually received by Seller (including, but not limited to, any proceeds of business
       interruption insurance for the period after the date of the Closing Date) or (B)
       condemnation awards payable to Seller on account of that event, in the case of both (A)
       and (B), less sums which Seller incurs before the Closing Date for the direct cost of the
       repair of any of the damage or taking that Seller may elect, in its sole discretion, to
       undertake or in pursuing the collection of any such insurance proceeds or participating in
       any condemnation proceeding, and Purchaser shall remain obligated to purchase the
       Property with no reduction in the Purchase Price. A portion of the Real Property will be
       deemed “substantial,” for purposes of this Section 30 to the extent the taking of such
       portion would materially impair or otherwise materially affect Purchaser’s intended use of
       the Real Property.

 31.   SECTION HEADINGS

       The section headings contained in this Contract are for convenience only and shall in no
       way enlarge or limit the scope or meaning of the various and several sections hereof.

 32.   INTERPRETATION

       Whenever used in this Contract, the singular number shall include the plural, the plural the
       singular, and the use of any gender shall include all genders.

 33.   GOVERNING LAW, JURISDICTION & VENUE

       This Contract will be exclusively governed by and construed and enforced in accordance
       with the laws of the State of New York, without regard to conflicts of law principles
       thereof. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
       CONSENTS TO SUBMIT TO THE JURISDICTION OF THE BANKRUPTCY COURT
       FOR ANY AND ALL DISPUTES ARISING OUT OF OR OTHERWISE RELATING TO
       THIS CONTRACT. SHOULD THE BANKRUPTCY COURT ABSTAIN FROM
       EXERCISING ITS JURISDICTION OR BE FOUND NOT TO HAVE JURISDICTION
       OVER A MATTER RELATING TO THIS CONTRACT, SUCH MATTER SHALL BE
       ADJUDICATED IN EITHER A FEDERAL DISTRICT COURT IN THE STATE OF
       NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK
       LOCATED IN NEW YORK COUNTY, NEW YORK. Without limiting other means of
       service of process permissible under applicable law, the Parties hereby agree that service
       of any process, summons, notice or document by U.S. registered mail to the addresses set
       forth in Section 15 of this Contract shall be effective service of process for any suit or
       proceeding in connection with this Contract.

 34.   AMENDMENTS

       No agreement, amendment, modification, understanding or waiver of or with respect to
       this Contract or any term, provision, covenant or condition hereof, nor any approval or
       consent given under or with respect to this Contract, shall be effective for any purpose
       unless contained in writing and executed by each Party hereto. However, such amendments




                                                                                                18
Case 19-40883     Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13               Main Document
                                          Pg 35 of 40


       and/or supplements may be executed in counterparts, all of which shall be deemed to
       constitute one document.

 35.   ENTIRE CONTRACT

       The Parties acknowledge and agree that at all times they have intended that none of the
       preliminary negotiations concerning this transaction would be binding on either Party, and
       that they would be bound to each other only by a single, formal, comprehensive document
       containing this Section and all of the agreements of the Parties, in final form, which has
       been executed and delivered by Purchaser and Seller. The Parties acknowledge that none
       of the prior oral agreements between them (and none of the representations on which either
       of them has relied) relating to the subject matter of this Contract shall have any force or
       effect whatever, except as and to the extent that such agreements and representations have
       been incorporated in this Contract.

 36.   PATRIOT ACT

        Seller certifies that its name is Payless ShoeSource, Inc., a Missouri corporation, and Seller
       is not (i) in violation of any laws relating to terrorism or money laundering, or (ii) among
       the individuals or entities identified on any list compiled pursuant to Executive Order
       13224 for the purpose of identifying suspected terrorists or on the most current list
       published by the U.S. Treasury Department Office of Foreign Assets Control. Purchaser
       certifies that its name is Jennifer Duong, an individual, and to Purchaser's knowledge,
       neither Purchaser or affiliated entities or individuals are (i) in violation of any laws relating
       to terrorism or money laundering, or (ii) among the individuals or entities identified on any
       list compiled pursuant to Executive Order 13224 for the purpose of identifying suspected
       terrorists or on the most current list published by the U.S. Treasury Department Office of
       Foreign Assets Control.

 37.   EXCULPATION; LIMITATION OF LIABILITY

       Notwithstanding anything to the contrary contained in this Contract, no officer, director,
       shareholder, employee, agent, manager, member or partner of Seller or Purchaser shall
       have any personal liability with respect to any of the obligations contained in this Contract.
       Under no circumstances shall Seller or Purchaser be responsible for consequential, special
       or punitive damages, and Seller and Purchaser hereby waive any and all such claims against
       the other for such consequential, special or punitive damages. The provisions of this
       Section 37 shall survive the expiration of the term or any earlier termination of this
       Contract.

 38.   SELLER’S KNOWLEDGE

       When used in this Contract, the term “to Seller’s knowledge” or terms of similar import
       shall mean and be limited to the actual (and not imputed, implied or constructive) current
       knowledge of Michael Welch. Notwithstanding anything to the contrary set forth in this
       Contract, (a) in no event shall the knowledge of any other individual, or any other officer
       or employee of Seller, be imputed to or deemed to constitute the knowledge of Seller



                                                                                                     19
Case 19-40883    Doc 1346     Filed 07/17/19 Entered 07/17/19 15:00:13           Main Document
                                        Pg 36 of 40


       hereunder, and (b) the foregoing individual shall have no personal liability or liability
       whatsoever with respect to any matters set forth in this Agreement or any of Seller’s
       representations and/or warranties herein being or becoming untrue, inaccurate or complete.




                [Remainder of Page Intentionally Left Blank; Signature Page Follows]




                                                                                              20
Case 19-40883    Doc 1346     Filed 07/17/19 Entered 07/17/19 15:00:13      Main Document
                                        Pg 37 of 40


         IN WITNESS WHEREOF, the Parties have executed this Real Estate Sale Contract as of
 the date first above written.


                                          SELLER:

                                          PAYLESS SHOESOURCE, INC.,
                                          a Missouri corporation



                                          By:
                                          Name: Neil G. Hansen
                                          Its: Executive Vice President




                                          PURCHASER:




                                          JENNIFER DUONG



 EXHIBITS

 Exhibit “A”:   Legal Description
 Exhibit “B”:   Litigation




                                                                                        21
Case 19-40883   Doc 1346   Filed 07/17/19 Entered 07/17/19 15:00:13   Main Document
                                     Pg 38 of 40
Case 19-40883      Doc 1346      Filed 07/17/19 Entered 07/17/19 15:00:13            Main Document
                                           Pg 39 of 40


                                           EXHIBIT “A”

                           LEGAL DESCRIPTION OF PROPERTY

 All that certain real property situated in the State of California, City of Sacramento, County of
 Sacramento, more particularly described as follows:

 All that portion of the West one-half of the Southwest one-quarter of Section 21, Township 8
 North, Range 5 East, M.D.B.&M., described as follows:

 COMMENCING at the Southwest corner of Lot 110 of Amended Plat of No. 1 Colonial Heights,
 according to the official plat thereof, filed in the office of the Recorder of Sacramento County,
 California, on October 21, 1914, in Book 15 of Maps, Map No. 11, said corner being marked by a
 3 inch iron pipe monument set in the Easterly line of Stockton Boulevard; thence South 20◦ 25’
 30” East, along said Easterly line, a distance of 275.00 feet to the point of beginning; thence
 continuing along said Easterly line, South 20◦ 25’ 30” East a distance of 125.00 feet; thence North
 89◦ 16’ East, a distance of 200.00 feet to a point; thence North 09◦ 00’ 30” West, a distance of
 118.93 feet, to a point; thence South 89◦ 16’ West, a distance of 225.00 feet, to the point of
 beginning.
Case 19-40883   Doc 1346   Filed 07/17/19 Entered 07/17/19 15:00:13   Main Document
                                     Pg 40 of 40


                                   EXHIBIT “B”

                                   LITIGATION

                                      NONE
